Title: The American Commissioners to Sartine, 25 December 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de



A Passy le 25 Decembre 1778
  M.

Nous avons l’honneur d’adresser à V.E. la copie ci jointe de la lettre que nous avons reçu de M. Langdon, de Portsmouth, ville de l’Etat de New-hampshire. Nous serons très satisfaits si l’avis qu’elle contient peut être utile à V.E. Tout ce que nous pouvons dire c’est que nous ne doutons pas que M. Langdon ne soit très capable d’exécuter ce qu’il propose; Et si V.E. peut en tirer quelque lumière pour le service de Sa Majesté, nous sommes certains que les Etats-Unis y trouveront de l’avantage. Nous avons l’honneur d’être avec bien du respect M. de V.E. Les très humbles et obéissans serviteurs
B. FranklinArthur LeeJ. Adams
 
Notation: [Port?] autres lieux Etats Unis de l’amerique Rep. le 8 Janvier 1779. Voyez la feuille du 5 dudt.
